DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 9, 12-18, 19-26, 27, 30-33, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US 20160098299, April 2016) and in view of Saha (US 20060004998) and further in view of Dice (US 20100332770)

Claim 1.    Balakrishnan discloses a method for locking an entry in a memory device (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), comprising:
executing a lock instruction of by a thread for a particular memory entry of the memory device (e.g., lock includes a memory location for storing information used for excluding access to a resource by one or more threads while another thread accesses the resource, 0006; multiple threads contend for a lock, 0033);

Balakrishnan does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes .. by the second thread to the particular memory entry (e.g., the lock instruction may be executed non-speculatively as in a conventional implementation to aid in forward progress… assert a signal or employ some procedure that prevents any other thread (or processor) from accessing the memory location in question, 0019; if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction speculatively lock includes … by the second thread to the particular memory entry (e.g., micro-operations may in each case initially be speculatively executed, 0026;  load_lock micro-operation morphed into some new micro-operation such as load_with_uncontended_lock micro-operation or load_without_lock micro-operation) may be speculatively issued for execution , 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind , with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Balakrishnan in view of Saha does not disclose, but Dice discloses 
	wherein the lock instruction is executed either speculatively or non- speculatively based on whether the particular memory entry was modified by a second thread during a window of exposure of an earlier speculative lock (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. In some embodiments, the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b. If the thread is able to acquire all of the write-locks in 520, it may then perform the write-back operation as in 530. The thread may then release the read and write locks acquired in phases 510-420, as in 540, and close the transaction, as in 550, 0056; the thread may abort its transactional attempt if it fails to acquire a needed lock. For example, assume that during 520, the thread attempts to acquire a write-lock on a given stripe, but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);
	
		disallowing modification (e.g., Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time, 0005);
	 permitting modification (e.g.,  If the thread determines that no other thread holds the write-lock or is attempting to acquire the write-lock, then it may acquire the write-lock, for example, by setting a writer field of the slotted read-write lock., 0007).

	wherein the window of exposure is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., each thread may acquire and/or hold a lock , 0033; o perform read operations during this speculative execution phase, the thread may try to retrieve the target memory value from the speculative store buffer., 0052; he thread may execute the transaction body in speculative execution phase 510, as described above. To perform read from a shared memory location during speculative execution phase 510, the thread may first acquire a read-lock for that shared memory location, 0055)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).


Claim 2.    Balakrishnan in view of Saha does not disclose, but Dice discloses 
	responsive to the lock instruction being executed as a speculative lock, detecting whether another thread writes to the particular memory entry during the speculative lock (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b., as in 550, 0056; but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).

Claim 3.  Balakrishnan does not disclose, but Saha discloses 
	 responsive to another thread writing to the particular memory entry during the speculative lock, flushing an execution pipeline in which the thread is executing, and re-executing the thread starting from the lock instruction, wherein the lock instruction is re-executed non-speculatively (e.g., if contended indications do arise, the pipeline may have to be flushed and the lock instruction re-executed. During this re-execution the lock instruction may be executed non-speculatively as in a conventional implementation to aid in forward progress., 0019).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).


Claim 4.   Balakrishnan does not disclose, but Saha discloses
	wherein detecting whether another thread during the speculative lock comprises detecting whether the particular memory entry contains invalid data (e.g., Whether a load_lock micro-operation or a load_without_lock micro-operation is issued from the ROB 308, the corresponding store_unlock micro-operations, and any intervening micro-operations, may issue from the ROB 308 either before or after the load micro-operation. In cases where incorrect data speculation creates a bad address, one or more data checker logic 368 may issue an invalid address signal 372 to the replay queue 322. The invalid address signal 372 may be used in conjunction with the monitor logic 316 to determine the processing of the speculative load micro-operation and corresponding store_unlock micro-operation).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Balakrishnan in view of Saha does not disclose, but Dice discloses 
	Writes to the particular memory entry (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b., as in 550, 0056; but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).


Claim 5.   Balakrishnan discloses wherein comprises any one of: access to, modification of, a request to access, or a request to modify a memory entry by another thread during a lock of the memory entry (e.g., lock includes a memory location for storing information used for excluding accessing a resource by one or more threads while another thread accesses the resource, 0066 Fig. 4).

Balakrishnan in view of Saha does not disclose, but Dice discloses 
	Detecting whether another thread writes to the particular memory entry (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;   but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice770 providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).


Claim 6.    Balakrishnan discloses wherein detecting whether another thread writes to the particular memory entry during an earlier speculative lock comprises detecting whether another thread requested access, accessed, requested to modify, or modified the particular memory entry during the earlier speculative lock (e.g., The global lock contention history for thread 0 108a may access locks A, B, C, and D and for each lock access, the actual contended state of the lock being accessed is added to the global lock contention history for thread 0 108a.  Experience tracking how threads access locks has shown that a contention history for a thread is useful in predicting whether or not a particular lock will be contended, para 0043, 0066 Fig 4).

Claim 7.    Balakrishnan does not disclose, but Saha discloses 
	wherein executing the lock instructions speculatively comprises relaxing a constraint of the lock (e.g.,  if the prediction is that the particular lock instruction will in fact not be contended, then it may be possible to proceed with a speculatively-issued normal load micro-operation and monitor the concerned memory location with the monitor logic 116 to determine whether any contended indications arise. Thus, we may not actually lock the memory location while performing the read-modify-write parts of the instruction to enforce atomicity, but instead perform the parts separately while watching for conditions that would indicate that another processor or thread may have broken the perception of atomicity. , 0019).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Claim 8.    Balakrishnan in view of Saha does not disclose, but Dice discloses 
	wherein executing the lock as a speculative lock comprises relaxing an atomic access property or a fencing property of the lock (e.g., to execute an atomic block as a transaction, a transactional memory system may transparently acquire/release the necessary read and/or write locks on memory stripes operated on by the block., 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).


Claim 9.    Balakrishnan discloses A method for locking an entry in a memory device (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), comprising:

executing  a lock instruction of a thread for a particular memory entry of a memory device (e.g., lock includes a memory location for storing information used for excluding access to a resource by one or more threads while another thread accesses the resource, 0006; multiple threads contend for a lock, 0033);

Balakrishnan does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes .. by the second thread to the particular memory entry (e.g., the lock instruction may be executed non-speculatively as in a conventional implementation to aid in forward progress… assert a signal or employ some procedure that prevents any other thread (or processor) from accessing the memory location in question, 0019; if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction speculatively lock includes … by the second thread to the particular memory entry (e.g., micro-operations may in each case initially be speculatively executed, 0026;  load_lock micro-operation morphed into some new micro-operation such as load_with_uncontended_lock micro-operation or load_without_lock micro-operation) may be speculatively issued for execution , 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Balakrishnan in view of Saha does not disclose, but Dice discloses 
	wherein the lock instruction is executed either speculatively or non- speculatively based on whether, during a particular time period, a number of times the particular memory entry was modified by a second thread during a window of exposure of an earlier speculative lock (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. In some embodiments, the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b. If the thread is able to acquire all of the write-locks in 520, it may then perform the write-back operation as in 530. The thread may then release the read and write locks acquired in phases 510-420, as in 540, and close the transaction, as in 550, 0056; the thread may abort its transactional attempt if it fails to acquire a needed lock. For example, assume that during 520, the thread attempts to acquire a write-lock on a given stripe, but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057; in the Remarks of 9/23/2022 p. 19, Applicant argues that the comments for claim 1 also apply to claim 9, thus suggesting that the scope of the amended limitations claim 9 is similar to the scope of the amended limitations of claim 1);
	
	disallowing modification (e.g., Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time, 0005);
	 permitting modification (e.g.,  If the thread determines that no other thread holds the write-lock or is attempting to acquire the write-lock, then it may acquire the write-lock, for example, by setting a writer field of the slotted read-write lock., 0007).
	wherein the window of exposure is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., each thread may acquire and/or hold a lock , 0033; o perform read operations during this speculative execution phase, the thread may try to retrieve the target memory value from the speculative store buffer., 0052; he thread may execute the transaction body in speculative execution phase 510, as described above. To perform read from a shared memory location during speculative execution phase 510, the thread may first acquire a read-lock for that shared memory location, 0055)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).


Claim 12.    Balakrishnan in view of Saha does not disclose, but Dice discloses 
	on the condition that the lock instruction is executed as a speculative lock, detecting whether another thread writes to the particular memory entry during the speculative lock (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b., as in 550, 0056; but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).

Claim 13 is rejected for reasons similar to claim 3 above.

Claim 14 is rejected for reasons similar to claim 4 above. 

Claim 15 is rejected for reasons similar to claim 5 above. 

Claim 16 is rejected for reasons similar to claim 6 above. 

Claim 17 is rejected for reasons similar to claim 7 above.

Claim 18 is rejected for reasons similar to claim 8 above.

Claim 19.    Balakrishnan discloses A processing device configured for speculative locking, wherein the processing device is configured to (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), the device comprising:
	a processor core including an execution pipeline (e.g., all threads and processes, col 9:28-35, col 10:33-36; disclosed all thread and processes is equivalent to a pipeline that is executing, when viewed in combination with Balakrishnan’s disclosure of multiple threads contend for a lock, 0033);

execute a lock instruction of a thread for a particular memory entry of a memory device (e.g., lock includes a memory location for storing information used for excluding access to a resource by one or more threads while another thread accesses the resource, 0006; multiple threads contend for a lock, 0033);

Balakrishnan does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes disallowing access by the second thread to the particular memory entry (e.g.,  if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction as a speculative lock includes permitting access by the second thread to the particular memory entry (e.g.,  if the prediction is that the particular lock instruction will in fact not be contended, then it may be possible to proceed with a speculatively-issued normal load micro-operation and monitor the concerned memory location with the monitor logic 116 to determine whether any contended indications arise. Thus, we may not actually lock the memory location while performing the read-modify-write parts of the instruction to enforce atomicity, but instead perform the part, 0019;  in block 430, when the load_lock micro-operation is at retirement, the store_unlock micro-operation may be issued to memory. The store_unlock micro-operation may then prepare for retirement. In one embodiment the store_unlock micro-operation is prepared to retire when the memory store becomes globally observable, 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Balakrishnan in view of Saha does not disclose, but Dice discloses 
	wherein the lock instruction is executed either speculatively or non- speculatively based on whether the particular memory entry was modified by a second thread during a window of exposure of an earlier speculative lock (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. In some embodiments, the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b. If the thread is able to acquire all of the write-locks in 520, it may then perform the write-back operation as in 530. The thread may then release the read and write locks acquired in phases 510-420, as in 540, and close the transaction, as in 550, 0056; the thread may abort its transactional attempt if it fails to acquire a needed lock. For example, assume that during 520, the thread attempts to acquire a write-lock on a given stripe, but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);
	
	disallowing modification (e.g., Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time, 0005);
	 permitting modification (e.g.,  If the thread determines that no other thread holds the write-lock or is attempting to acquire the write-lock, then it may acquire the write-lock, for example, by setting a writer field of the slotted read-write lock., 0007).
	wherein the window of exposure is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., each thread may acquire and/or hold a lock , 0033; o perform read operations during this speculative execution phase, the thread may try to retrieve the target memory value from the speculative store buffer., 0052; he thread may execute the transaction body in speculative execution phase 510, as described above. To perform read from a shared memory location during speculative execution phase 510, the thread may first acquire a read-lock for that shared memory location, 0055)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).

Claim 20 is rejected for reasons similar to claim 2 above.

Claim 21 is rejected for reasons similar to claim 3 above.

Claim 22 is rejected for reasons similar to claim 4 above. 

Claim 23 is rejected for reasons similar to claim 5 above. 

Claim 24 is rejected for reasons similar to claim 6 above. 

Claim 25 is rejected for reasons similar to claim 7 above.

Claim 26 is rejected for reasons similar to claim 8 above.


Claim 27.    Balakrishnan discloses a processing device configured for speculative locking (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), the device comprising:

a processor core including an execution pipeline (e.g., multiple threads contend for a lock, 0033);

execute a lock instruction of a thread for a particular memory entry of a memory device (e.g., lock includes a memory location for storing information used for excluding access to a resource by one or more threads while another thread accesses the resource, 0006; multiple threads contend for a lock, 0033);

Balakrishnan does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes .. by the second thread to the particular memory entry (e.g., the lock instruction may be executed non-speculatively as in a conventional implementation to aid in forward progress… assert a signal or employ some procedure that prevents any other thread (or processor) from accessing the memory location in question, 0019; if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction speculatively lock includes … by the second thread to the particular memory entry (e.g., micro-operations may in each case initially be speculatively executed, 0026;  load_lock micro-operation morphed into some new micro-operation such as load_with_uncontended_lock micro-operation or load_without_lock micro-operation) may be speculatively issued for execution , 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Balakrishnan in view of Saha does not disclose, but Dice discloses 
	wherein the lock instruction is executed either speculatively or non- speculatively based on whether, during a particular time period, a number of times the particular memory entry was modified by a second thread during a window of exposure of an earlier speculative lock (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. In some embodiments, the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b. If the thread is able to acquire all of the write-locks in 520, it may then perform the write-back operation as in 530. The thread may then release the read and write locks acquired in phases 510-420, as in 540, and close the transaction, as in 550, 0056; the thread may abort its transactional attempt if it fails to acquire a needed lock. For example, assume that during 520, the thread attempts to acquire a write-lock on a given stripe, but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);
	
	disallowing modification (e.g., Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time, 0005);
	 permitting modification (e.g.,  If the thread determines that no other thread holds the write-lock or is attempting to acquire the write-lock, then it may acquire the write-lock, for example, by setting a writer field of the slotted read-write lock., 0007).
	wherein the window of exposure is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., each thread may acquire and/or hold a lock , 0033; o perform read operations during this speculative execution phase, the thread may try to retrieve the target memory value from the speculative store buffer., 0052; he thread may execute the transaction body in speculative execution phase 510, as described above. To perform read from a shared memory location during speculative execution phase 510, the thread may first acquire a read-lock for that shared memory location, 0055)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).


Claim 30 is rejected for reasons similar to claim 12 above.

Claim 31 is rejected for reasons similar to claim 3, 13 above. 

Claim 32 is rejected for reasons similar to claim 4, 14 above. 

Claim 33 is rejected for reasons similar to claim 5, 15 above. 

Claim 34 is rejected for reasons similar to claim 16 above.

Claim 35 is rejected for reasons similar to claim 7, 17 above.

Claim 36 is rejected for reasons similar to claim 8, 18 above.

5.	Claims 11, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US 20160098299, April 2016) and in view of Saha (US 20060004998) and further in view of Dice (US 20100332770) and further in view of Robison (US 20090125519)

Claim 11.    Balakrishnan in view of Saha and Rice does not disclose, but Robison discloses 

wherein the lock instruction is executed either speculatively or non-speculatively based on whether, during the particular time period, a number of times any memory entry in the memory device was written to by another thread during a window of exposure of an earlier speculative lock exceeds a threshold number (e.g.,  a thread may record information associated with, for example, each read or write to thread shared memory, for example, to support user requested aborts or retries of a transaction. When there is a substantially large number of such barriers in a transaction (e.g., if the number of reads and writes exceeds a predetermined threshold), 0072, Fig. 3);
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice770  with Robison, providing the benefit of  for optimizing speed and performance for multitlireaded processes (see Robison, 0005) in some cases using SLE instead of acquiring locks may decrease computational efficiency (0004).

Claim 29 is rejected for reasons similar to claim 11 above.



Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive in view of the current rejections addressing the amended limitations.
	For claims 1, 9, 19 and 27, Applicant argues that the cited references do not disclose the amended limitations.  
	This OA rejects the amended limitations.
Balakrishnan does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes .. by the second thread to the particular memory entry (e.g., the lock instruction may be executed non-speculatively as in a conventional implementation to aid in forward progress… assert a signal or employ some procedure that prevents any other thread (or processor) from accessing the memory location in question, 0019; if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction speculatively lock includes … by the second thread to the particular memory entry (e.g., micro-operations may in each case initially be speculatively executed, 0026;  load_lock micro-operation morphed into some new micro-operation such as load_with_uncontended_lock micro-operation or load_without_lock micro-operation) may be speculatively issued for execution , 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Balakrishnan in view of Saha does not disclose, but Dice discloses 
	wherein the lock instruction is executed either speculatively or non- speculatively based on whether the particular memory entry was modified by a second thread during a window of exposure of an earlier speculative lock (e.g.,  a thread may execute a transaction speculatively , 0052;  if the thread attempts to obtain the read-lock portion of the read-write lock to acquire read permission on the read-write lock, as in 220, it may not succeed if another thread already holds the write-lock portion of the lock, as indicated by the affirmative exit from 225. , 0037 Fig. 2;  the thread may attempt, as in 520, to acquire necessary write-locks for performing the write-back of the speculative store buffer. In some embodiments, the acquisition of each write-lock may be performed using a method substantially similar or identical to that of FIG. 4b. If the thread is able to acquire all of the write-locks in 520, it may then perform the write-back operation as in 530. The thread may then release the read and write locks acquired in phases 510-420, as in 540, and close the transaction, as in 550, 0056; the thread may abort its transactional attempt if it fails to acquire a needed lock. For example, assume that during 520, the thread attempts to acquire a write-lock on a given stripe, but is forced to wait due to one or more other threads concurrently holding read or write locks on the stripe, 0057);
	
		disallowing modification (e.g., Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time, 0005);
	 permitting modification (e.g.,  If the thread determines that no other thread holds the write-lock or is attempting to acquire the write-lock, then it may acquire the write-lock, for example, by setting a writer field of the slotted read-write lock., 0007).

	wherein the window of exposure is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., each thread may acquire and/or hold a lock , 0033; o perform read operations during this speculative execution phase, the thread may try to retrieve the target memory value from the speculative store buffer., 0052; he thread may execute the transaction body in speculative execution phase 510, as described above. To perform read from a shared memory location during speculative execution phase 510, the thread may first acquire a read-lock for that shared memory location, 0055)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Saha, with Dice770 providing the benefit of  a slotted read-write may be used to reduce such lock acquisition overhead. A slotted read-write lock may indicate whether any thread has a read-lock or a write-lock on an associated memory area. Holding a read-lock may allow a thread to read the memory area and multiple threads may concurrently hold a given read-lock. Holding a write-lock may allow a thread to modify values in the memory area. Only a single thread may hold the write-lock for a given memory area at any given time (see Dice, 0005).



	Claims 9, 19 and 27 are argued by Applicant for reasons similar to claim 1, thus rejected similarly herein.
	For claims 3, 13, 21 and 31, Applicant’s arguments are based on dependency from claims 1, 9, 19 and 27, addressed above.
	For claims 4, 14, 22 and 32, Applicant’s arguments are based on dependency from claims 1, 9, 19 and 27, addressed above.
	Dependent claim 2-8, 10-18, 20-26 and 28-36 are argued based on dependency from claims 1, 9, 19 and 27, addressed above.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135